(with the concurrence of
Duer and. Sand-, ford, Justices.)
The question is, whether the court will entertain, this application after twenty days have elapsed without objection to the bond, and after considering the point we conclude that the motion should not be granted.
When a bond is executed in the lowest penalty that the stat-; ute prescribes, (2 R. S. 620,) and the defendant does not object to it within the time permitted him for excepting to the sureties, he will not afterwards be heard to object to the amount. We will not say that we will not order the penalty to be larger on sufficient cause shown in the first instance, but here the party comes too late.
Motion denied.